Citation Nr: 1546743	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a gastrointestinal stromal tumor, as due to exposure to herbicides.

2.  Entitlement to service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, also claimed as spots on the liver and lungs, as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A notice of disagreement was received in November 2014, a statement of the case was issued in April 2015, and a VA Form 9 was received in May 2015.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.



FINDINGS OF FACT

1.  Entitlement to service connection for a gastrointestinal stromal tumor was denied by the RO in a November 2009 rating decision; the Veteran did not appeal this issue within the applicable time limit. 
 
2.  Evidence pertaining to the Veteran's gastrointestinal stromal tumor received since the November 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran had service in the Republic of Vietnam from July 1970 to June 1971.

4.  The Veteran's malignant gastrointestinal stromal tumor is a type of soft-tissue sarcoma.

5.  It is presumed that the Veteran's soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, also claimed as spots on the liver and lungs, is the result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied entitlement to service connection for a gastrointestinal stromal tumor is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1103 (2015). 
 
2.  The evidence received since the November 2009 rating decision is new and material, and the Veteran's claim for service connection for a gastrointestinal stromal tumor is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, also claimed as spots on the liver and lungs, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Gastrointestinal Stromal Tumor

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a gastrointestinal stromal tumor.

The Board notes that the RO has not adjudicated whether new and material evidence has been received to reopen the Veteran's claim.  However, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Given that the Board is reopening and granting the Veteran's claim, the Board finds that there is no prejudice to the Veteran.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that a claim for service connection for a gastrointestinal stromal tumor was last denied in a rating decision of November 2009.  The Veteran did not complete a timely appeal and subsequently the November 2009 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the November 2009 rating decision denied the claim on the basis that there was no evidence that the gastrointestinal stromal tumor was associated with herbicide exposure, the Board finds that new and material evidence would consist of evidence that the Veteran's gastrointestinal stromal tumor was due to exposure to herbicides.

The evidence received since the November 2009 rating decision consists of numerous records and documents.  Among other things, the Veteran's treating oncologist submitted a statement indicating that the Veteran's gastrointestinal stromal tumor was a type of soft tissue sarcoma and it was malignant.  See May 2015 statement.  The Board notes that based on 38 C.F.R. § 3.309(e), soft tissue sarcomas are associated with exposure to herbicides.

Presuming its credibility, the aforementioned evidence indicates that the Veteran has soft tissue sarcoma as a result of exposure to herbicides.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for Soft Tissue Sarcoma, to include Malignant Gastrointestinal Stromal Tumor with Metastasis to the Liver, also Claimed as Spots on the Liver and Lungs, as Due to Exposure to Herbicides,

The Veteran seeks entitlement to service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor, as due to exposure to herbicides.  The Veteran also claims spots on his liver and lungs.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

A review of the Veteran's service records indicate he served in Vietnam from July 1970 to June 1971.  Therefore, the Veteran is presumed to have been exposed to herbicides. 

The Veteran has a diagnosis of a malignant gastrointestinal stromal tumor, which has also spread to his liver.  See May 2015 statement from Dr. P.  

According to 38 C.F.R. § 3.309(e), soft tissue sarcomas are associated with exposure to herbcidies.  However, in the April 2015 statement of the case, the RO indicated that the Veteran's type of tumor, a gastrointestinal stromal tumor, was not currently recognized as due to exposure to herbicides.

38 C.F.R. § 3.309(e) specifies that the term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

The Board notes that the Veteran's VA oncologist has indicated that his tumor is a soft-tissue sarcoma.  See May 2015 statement.  Furthermore, the Veteran has cited a prior Board decision, where a Veterans Health Administration (VHA) pathologist concluded that malignant gastrointestinal stromal tumors are properly classified as a soft tissue sarcoma.  As noted in that decision, the pathologist stated that although the tumor is "not the equivalent of a leiomyosarcoma, and epithelioid leiomyosarcoma (malignant leiomyoblastoma), or a malignant schwannoma in current classification schemes, it would likely have been diagnosed in one of these categories at the time Public Law 102-4 was published."  The pathologist went on to say that the omission of this type of cancer from the "list of sarcomas provided in 38 C.F.R. § 3.309 reflects the fact that the statute antedates the recognition of gastrointestinal stromal tumors as a distinct tumor category."

Of note, other Board decisions, even if relevant, have no precedential value for subsequent decisions.  38 C.F.R. § 20.1303 (2015); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Each Board decision is highly fact specific.  However, the Board notes that the VHA pathologist's opinion from the previous Board decision pertains to gastrointestinal stromal tumors in general, and this Veteran is currently diagnosed with the same type of tumor.  Furthermore, when considered with the medical opinion of the Veteran's treating VA oncologist, the Board finds that the Veteran's gastrointestinal stromal tumor is a type of soft-tissue sarcoma that is recognized under 38 C.F.R. § 3.309.

Therefore, based on exposure to herbicides during service and his current diagnosis, service connection for this disorder is granted on a presumptive basis.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal stromal tumor; to this extent, the appeal is granted.

Entitlement to service connection for soft tissue sarcoma, to include malignant gastrointestinal stromal tumor with metastasis to the liver, also claimed as spots on the liver and lungs, as due to exposure to herbicides, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


